Citation Nr: 1226900	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  12-13 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to September 1960, and from November 1960 to June 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, and assigned a 10 percent evaluation for it, and that denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran disagreed with the denial of service connection and the rating assigned for PTSD.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for hearing loss.  During the June 2012 hearing before the undersigned, the Veteran testified he was a gunner while in Korea.  He stated he worked inside the tank, and that he had trouble hearing when the rounds went off.  

On VA audiometric examination in February 2011, the Veteran reported he has difficulty understanding what people are saying in all listening situations.  He related he had only noticed this within the past year or two.  He stated he was in Korea for approximately one month and that he was subjected to the firing of a 90-mm gun on a daily basis.  He described post-service occupational noise exposure from working in a mill and on ball bearing machines for more than 30 years.  Following an examination, the diagnosis was mild to severe sensorineural hearing loss in each ear.  The examiner reviewed the claims folder and concluded it was less likely as not that the Veteran's hearing loss was related to service.  He pointed out that the service treatment records showed no complaints of hearing loss or signs of auditory dysfunction, the Veteran had a significant post-service history of noise exposure and he reported his hearing difficulties to be of recent origin.

In light of the Veteran's assertions during the hearing that he experienced difficulty hearing while in service, the Board believes additional development of the record is warranted.

The Veteran also alleges a higher rating should be assigned for PTSD.  The Board observes the two VA psychiatric examinations conducted during the course of the Veteran's claim were done by the same examiner.  During the April 2012 examination, the Veteran, referring to the examiner, stated he had said he did not want "to see you again or talk to you ever again."  While the examiner provided him the option to reschedule with another examiner, the Veteran angrily agreed to continue the examination with the examiner.  The diagnosis was PTSD, and a Global Assessment of Functioning score of 70 was assigned.

The Veteran testified in June 2012 that he becomes very upset and that he yells at people on the street for no apparent reason.  He insists his symptoms are worse than when he was previously evaluated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers, VA and non-VA, from whom he has received treatment for hearing loss since his discharge from service, and for PTSD since 2010.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Schedule a VA audiometric examination to determine the nature and etiology of the Veteran's hearing loss.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's current bilateral hearing loss had its onset in service.  The examiner should be directed to consider the Veteran's testimony to the effect he had difficulty hearing while in service.  The rationale for any opinion must be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Schedule a VA psychiatric examination to determine the nature and severity of the Veteran's PTSD.  The examination should be conducted at the VA Medical Center in Jamaica Plain.  If this is not possible, the examination should be conducted by an examiner who has not previously examined the Veteran.  The examination report should include a detailed account of all pathology found to be present.  If there are psychiatric disorders other than PTSD, the examiner should reconcile the diagnoses and should specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be specified.  The examiner should describe how the symptoms of PTSD affect the appellant's social and industrial capacity, and whether the condition is permanent in nature.  The report of the examination should include a complete rationale for all opinions expressed.  All necessary special studies or tests are to be accomplished.  The examiner should assign a GAF score and a definition of the numerical code assigned in order to comply with the requirements of Thurber v. Brown, 5 Vet. App. 119 (1993).  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



